Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
Applicant's arguments filed January 11, 2021 have been fully considered but they are not persuasive. 

Applicant argues that the current art of record does not disclose 
…the pedal system is configured so as, when the vehicle is being operated, to vary the representation function between
	the pedal actuation and the control parameters for the longitudinal control of the vehicle
		in dependence upon
a variable that represents the degree of automation of the driving mode of the vehicle and
	at least a first condition for restricting the representation 
function of the pedal actuation and the restriction of the representation function of the pedal actuation. See Response at p. 2.
	More specifically, Applicant argues that a degree of automation of a driving mode of a vehicle is not disclosed by the current art of record, because the control levels of Nagaya are not comparable; see Response at p. 3. However, under a broadest reasonable interpretation of the 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the driving modes differing in the degree of automation may comprise one or more of the following: a manual driving mode; an assisted driving mode; a part-automated driving mode; a highly automated driving mode; an automated driving mode) are not recited in the rejected claim(s); see Response at p. 4.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The remaining arguments are the same or similar to those addressed above and are unpersuasive for the same or similar reasoning. Therefore, Examiner is unpersuaded and maintains the rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663